Citation Nr: 0331399	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for hiatal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active duty from June 1975 to July 1978 and 
from June 1983 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran provided testimony at a video conference hearing 
in May 2003 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.


REMAND

The veteran is seeking service connection for GERD and hiatal 
hernia.  He asserts that he was diagnosed and treated for 
both disorders during service.  A review of the service 
medical records shows that in September 1999, the veteran was 
diagnosed to have GERD.  Moreover, the veteran testified at a 
May 2003 hearing that in March or April 2000 he underwent 
surgery for GERD at the Heidelberg Regional Medical Center in 
Heidelberg, Germany.  The records of this surgery have not 
been associated with the claims folder, and an attempt should 
be made to obtain them.  Furthermore, the Board notes that 
the veteran should be afforded a VA examination to determine 
the nature and etiology of any current GERD and hiatal 
hernia.  

Accordingly, this case is REMANDED for the following:

1.  It should be ensured that all notice and duty 
to assist requirements of the Veterans Claims 
Assistance Act of 2000 are complied with and 
satisfied.


2.  The appropriate entity should be contacted to 
obtain records of the veteran's treatment at the 
Heidelberg Regional Medical Center in Heidelberg, 
Germany, which he testified was a U.S Military 
medical facility and at which he testified he 
underwent relevant surgery in March and/or April 
2000.   

3.  Next, the veteran should be scheduled for a VA 
examination to determine the nature and etiology of 
any GERD and hiatal hernia.  The claims folder 
should be made available to and reviewed by the 
examiner before completion of the examination 
report.  Any indicated testing should be conducted.  
Thereafter, the examiner should opine whether it is 
at least as likely as not that any diagnosed GERD 
and/or hiatal hernia originated during the 
veteran's military service or is otherwise 
etiologically related to his military service.  

4.  After taking any additional development as may 
be deemed proper, the claims on appeal should be 
re-adjudicated.  In the event that the claims are 
not resolved to the satisfaction of the veteran, he 
should be furnished a Supplemental Statement of the 
Case regarding such issues.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




